Peter Sergeant and Paul Dudley Attournies of Thomas Deane Merch* plaint3 conta Thomas Woodbridge of Newberry and Nicholas Paige of Boston them or either of them Defend*3 in an action of debt of One thousand pounds currant money of New-England due upon the Forfiture of an Obligación under their hands and Seales bearing date. 2d Iune. 1677. wherein they stand jointly and severally bound for payment of the Summeaforesd with damages: . . . The Jury . . . found for the plaint. Forfiture of the bond One thousand pounds money and costs of Court At Request of the Defend*3 and having heard both partys The Court chancered this Forfiture to Five hundred twenty Six pounds thirteen shillings and four pence in money (being the principall debt and damage) and costs of Court mr Peter Sergeant and mr Paul Dudley Attournys of mr Tho: Deane personally appearing in ye office. 6° may. 1681. acknowledged they had recd Security for Satisfaction of this Judgem* from mr Nich° Paige by a mortgage of houseing and Lands in Boston Jsa Addington Clrc